DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
2.	Claims 1-16 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-15, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including a printing apparatus including a cutting unit configured to cut the printing medium at a cut position along the conveyance direction, wherein the printing medium is cut by the cutting unit while being conveyed by the conveyance unit, and wherein the printing apparatus includes an abutment portion configured to abut on a printing surface on which the printing unit prints the image of the printing medium at an inner position relative to the cut position in a width direction of the printing medium, the width direction that intersects the conveyance direction. Applicant disclosed printing apparatus that prevents medium cutting deviation and regulates floating of medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 16, the primary reason for allowance is the inclusion of particularly the limitation of a conveyance apparatus including a cutting unit configured .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Nagashima (US 2013/0271545) teaches a recording device including conveyance unit (13); printing unit (20); and cutting unit (24) (figs.1,2). However, does not teach the above claimed limitations particularly cutting printing medium while being conveyed, cutting along the conveyance direction, and abutment portion abutting the printed surface. 

Yoshida et al.(US 2013/0101330) teaches a recording device including conveyance unit (13); printing unit (20); and cutting unit (24) (figs.1,2). However, does not teach the above claimed limitations particularly cutting printing medium while being conveyed, cutting along the conveyance direction, and abutment portion abutting the printed surface. 
Takagi (US 2005/0024464) teaches a recording device including conveyance unit (14,33); printing unit (12); and cutting unit (60) (figs.1). However, does not teach the above claimed limitations particularly cutting printing medium while being conveyed, cutting along the conveyance direction, and abutment portion abutting the printed surface. 
Toriihara et el. (US 2015/0246564) teaches a recording device including conveyance unit (10); printing unit (14); and cutting unit (6,C1,C2) (figs.1,4). However, does not teach the above claimed limitations particularly cutting printing medium while being conveyed, cutting along the conveyance direction, and abutment portion abutting the printed surface.  

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853